In an action inter alia to recover damages for breach of contract, defendant Van Munching & Company, Inc., appeals from an order of the Supreme Court, Kings County, dated September 18, 1975, which denied its motion for summary judgment and to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. The allegations of the complaint, liberally construed, are sufficient to support some of plaintiff’s theories of recovery. In addition, the papers submitted on the motion presented triable issues of fact warranting Special Term’s denial of summary judgment to appellant. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.